REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to navigation for a vehicle, such as an autonomous vehicle based on detected objects within an environment of the vehicle by processing sensor data generated by a LIDAR system of the vehicle.

Prior art for was found for the claims as follows:
Re. Claim 1,
Yang et al., (US 2016/0210525 A1) disclose the following limitations: 
A system for dynamic range detection (Yang: Fig. 1; Abstract.), the system comprising: 
one or more processors (Yang: Fig. 1; Processor 108.); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Yang: Fig. 1 & Para. [0026] disclose the system further discloses memory 110 may store instructions and data accessible by the processor 108.): 
obtaining sensor information, the sensor information defining a three-dimensional (3D) point cloud (i.e., points C0, C1, L0, and L1 in 3D space) that characterizes positions of objects (112) in an environment of a sensor (Yang: Fig. 1 & Paras. [0028], [0032], [0033] disclose sensor (104, 106) obtaining sensor information from a field of view (117, 119) defining the points C0, C1, L0, and L1, which may all be in 3D space and may have (x, y, z) coordinates.); 
obtaining map information, the map information characterizing road intersections (Yang: Paras. [0031]-[0032], [0050], [0052] disclose the object detector 128 may use the location data 116 based on the 3D map application 130 to determine one or more areas of the scene that correspond to road intersections.); 
determining, based on the map information (e.g. based on the 3D map application 130), that the vehicle is traveling along a planned route (e.g. using GPS), wherein the planned route comprises making one or more planned maneuvers at one or more road intersections (Yang: Paras. [0027], [0031]-[0032], [0050], [0052] disclose the object detector 128 may use the location data 116 which includes GPS, based on the 3D map application 130 to determine one or more areas of the scene that correspond to road intersections. By using a sensor range configuration that extends in multiple dimensions from the vehicle 102.); 
determining a sensor range configuration (Yang: Fig. 1 & Paras. [0031], [0032], [0050] disclose a search window bounding box and/or the 3D map can determine a sensor range configuration that extends in multiple dimensions from the vehicle 102, which represents a region of interest.), wherein the region of interest is a sub-region (i.e., search area for the object may be restricted to locations) of the 3D point cloud (Yang: Fig. 2A; Para. [0039]), and the determining comprises: 


(Yang: Para. [0053] discloses for example, when topographical changes occur (e.g., a vehicle approaches an incline or decline in the road), the search area of interest may change.); and 
processing the sub-region of the 3D point cloud (Yang: Fig. 1 & Paras. [0031]-[0033] disclose the object detector 128 can process portions of the search window that overlap with an estimated region 118 that includes the points in 3D space.).
Izzat et al., (US 2017/0307743 A1) disclose map information characterizing road intersections and exits (Izzat: Paras. [0015]-[0016] disclose the digital-map 14 may include, but is not limited to: a map of future points describing road intersections and exits.);
 determining a sensor range configuration (i.e., refines range 34 of the sensors corresponding to a ROI (24, 28)) based on a speed of the vehicle (Izzat: Para. [0019] discloses extending or shortening range 34 of the sensors corresponding to a ROI (24, 28) based on the speed and direction of the vehicle.), the determining comprises:
reducing the region of interest (24, 28) if the vehicle lowers its speed, and enlarging the region of interest (24, 28) if the vehicle increases its speed (Izzat: Para. [0019] discloses FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The ROI is reduced if vehicle speed is lower and enlarged or extended if the vehicle increases speed.). 
Trepagnier et al., (US 2012/0101680 A1) disclose making one or more planned maneuvers at one or more road intersections and exits that the vehicle has not reached yet (Trepagnier: Paras. [0095], [0098], [0106] disclose planning a path route which determines the autonomous vehicle’s movements or maneuvers [i.e., planned maneuvers] at road intersections and exits prior to the autonomous vehicle reaching the intersections and exits.);
determining a sensor range configuration (e.g., radar beam is constantly updated using VSO algorithm) based on the one or more planned maneuvers before the vehicle reaches the one or more road intersections and exits and a speed of the vehicle (Trepagnier: Paras. [0095], [0097]-[0098], [0106], [0124] disclose determining a scanning radar range configuration by planning a path route that takes obstacles into consideration and correlating information from its GPS, obstacle scanners, and lane detection sensors which determine the vehicle’s movements, speed, and/or maneuvers [i.e., planned maneuvers] prior to the autonomous vehicle reaching the intersections and exits.).
Korobov et al., (US 2019/0355144 A1) disclose determining the sub-region of the 3D point cloud that is either a spherical or a polygonal shape (Korobov: Para. [0036] discloses the preprocessor 200 determines if there are at least the threshold number of points in the point cloud within a sphere [i.e., spherical sub-region] centered at the given point and having the selected radius.); 
determining a point density for the sub-region that is lower than a point density of the 3D point cloud (Korobov: Para. [0039] discloses since the sub-region 514-1 is further away from the depth sensor 105 than the region 514-2, the point cloud of the sub-region 514-1 is more sparsely populated and has a lower depth pixel density than the point cloud of the region 514-2.); and
processing the sub-region of the 3D point cloud with the determined point density (Korobov: Para. [0022], [0039] disclose the computing device 101 is configured via the execution of the control application 128 by the processor 120, to process the sub-region of the 3D point cloud with the determined point density.).

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

Claims 3 & 12 recite analogous limitations to claim 1 above, therefore in order to reduce superfluous citations of the prior art, the mappings for these claims have been omitted.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are: [Claims 1, 3, 12] “… determining a sensor range configuration based on the one or more planned maneuvers before the vehicle reaches the one or more road intersections and exits and a speed of a vehicle … the determining comprises: 
determining the sub-region of the 3D point cloud that is either a spherical or a polygonal shape;
determining a point density for the sub-region that is lower than a point density of the 3D point cloud;
reducing the region of interest if the vehicle lowers its speed, and enlarging the region of interest if the vehicle increases its speed … processing the sub-region of the 3D point cloud with the determined point density.” These features are not found or suggested in the prior art.

Claims 1, 3-6, 8-9, 12-15, 17-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 08-25-2022